     Case 3:20-cv-00059-DPM-JTR Document 38 Filed 10/15/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

LISA RYAN MURPHY                                             PLAINTIFF

v.                       No: 3:20-cv-59-DPM-JTR

TONI BRADLEY, Warden,
McPherson Unit, ADC, et al.                              DEFENDANTS

                                ORDER
     1. Unopposed motion to voluntarily dismiss, Doc. 35, granted.
Murphy's claims against Bradley, Herrington, Swift, and Griffin are
dismissed without prejudice. Motions, Doc. 27, 29 & 32, denied without
prejudice as moot.
     2. Motion, Doc. 37, granted. Murphy's motion to dismiss Fields
and Kizer, Doc. 36, is withdrawn.
     So Ordered.


                                        D .P. Marshallr,
                                        United States District Judge
